18-10509-shl           Doc 1390    Filed 02/06/20     Entered 02/06/20 11:14:04           Main Document
                                                    Pg 1 of 4


 JENNER & BLOCK LLP
 Marc Hankin
 Carl Wedoff
 919 Third Avenue
 New York, New York 10022
 (212) 891-1600

 Angela Allen (admitted pro hac vice)
 William Williams (admitted pro hac vice)
 353 North Clark Street
 Chicago, Illinois 60654
 (312) 222-9350

 Counsel for the Chapter 11 Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                     Chapter 11

     FIRESTAR DIAMOND, INC., et al.                             No. 18-10509 (SHL)

                             Debtors.1                          (Jointly Administered)


                               NOTICE OF AGENDA OF MATTERS
                           SCHEDULED FOR FEBRUARY 10, 2020 HEARING

Date:                    Monday, February 10, 2020 at 11:00 a.m. Eastern Standard Time

Location:                United States Bankruptcy Court for the Southern District of New York
                         Alexander Hamilton U.S. Custom House, Courtroom 701
                         One Bowling Green
                         New York, New York 10004

              1.   MOTION TO DESIGNATE RECORD DATE

                       Chapter 11 Trustee’s Motion for an Order Designating a Record Date [Dkt. 1364]

                       Responses Received: None.

                       Status: This matter is going forward.


 1 The Debtors in these jointly administered chapter 11 cases and the last four digits of each Debtor’s
 federal tax identification number are: (i) Firestar Diamond, Inc. (2729); (ii) Old AJ, Inc., f/k/a A. Jaffe,
 Inc. (4756); and (iii) Fantasy, Inc. (1673).
18-10509-shl       Doc 1390    Filed 02/06/20     Entered 02/06/20 11:14:04          Main Document
                                                Pg 2 of 4


       2.      MOTION FOR DEFAULT JUDGMENT  LEVIN V.                                      FIRESTAR
               INTERNATIONAL PVT. LTD., ET AL., ADV. PROC. NO. 19-1002

                    A. Chapter 11 Trustee’s Motion For Entry Of Default Judgment Against
                       Defendants Firestar International Pvt. Ltd., Firestar Diamond International Pvt.
                       Ltd., and Corporation Bank [Dkt. 30]

                    B. Affidavit of Service re: Chapter 11 Trustees Motion for Entry of Default
                       Judgment Against Defendants Firestar International Pvt. Ltd., Firestar
                       Diamond International Pvt. Ltd., And Corporation Bank [Dkt. 31]

                    Responses Received: None.

                    Status: This matter is going forward.

                                   ADJOURNED MATTERS

       3.      CLAIM OBJECTION  NEW YORK STATE DEPARTMENT OF TAXATION

                   Chapter 11 Trustee’s Objection to Filed Claims of the New York State Department of
                    Taxation and Finance (Firestar No. 31, Old AJ No. 8, Fantasy No. 5) [Dkt. 1250]

                   Status: This matter is being adjourned to March 19, 2020 at 11:00 a.m. EDT.

       4.      MIHIR BHANSALI MOTION TO DISMISS  LEVIN V. MODI, ET AL., ADV.
               PROC. NO. 19-1102

                    A. Amended Complaint [Dkt. 1]

                    B. Motion To Dismiss Adversary Proceeding Filed On Behalf Of Mihir Bhansali
                       [Dkt. 38]

                    C. Memorandum Of Law Filed On Behalf Of Mihir Bhansali [Dkt. 39]

                    D. Declaration of Nicole A. Sullivan in Support of Mihir Bhansali's Motion to
                       Dismiss the First Amended Complaint [Dkt. 40]

                    E. Chapter 11 Trustee's Opposition to Defendant Mihir Bhansali's Motion to
                       Dismiss the First Amended Complaint [Dkt. 49]

                    F. Reply To Motion To Dismiss The Amended Adversary Complaint Filed On
                       Behalf Of Mihir Bhansali [Dkt. 55]

                    Status: This matter is being adjourned to a date to be determined.




                                                  2
18-10509-shl   Doc 1390      Filed 02/06/20     Entered 02/06/20 11:14:04       Main Document
                                              Pg 3 of 4


       5.      AJAY GANDHI MOTION TO DISMISS  LEVIN V. MODI, ET AL., ADV.
               PROC. NO. 19-1102

                   A. Ajay Gandhi’s Memorandum of Law and Notice of Motion to Dismiss First
                      Amended Adversary Complaint [Dkt. 38]

                   B. Chapter 11 Trustee's Opposition to Defendant Ajay Gandhi’s Motion to Dismiss
                      the First Amended Complaint [Dkt. 48]

                   C. Reply To Motion To Dismiss The Amended Adversary Complaint Filed On
                      Behalf Of Ajay Gandhi [Dkt. 54]

                  Status: This matter is being adjourned to a date to be determined.

       6.      NIRAV MODI MOTION TO DISMISS  LEVIN V. MODI, ET AL., ADV.
               PROC. NO. 19-1102

                   A. Nirav Modi’s Motion to Dismiss Adversary Proceeding [Dkt. 38]

                   B. Chapter 11 Trustee's Opposition to Defendant Nirav Modi’s Motion to Dismiss
                      the First Amended Complaint [Dkt. 50]

                   C. Nirav Modi’s Reply in Support of Motion To Dismiss Adversary Proceeding
                      [Dkt. 56]

                  Status: This matter is being adjourned to a date to be determined.




                                                3
18-10509-shl   Doc 1390   Filed 02/06/20     Entered 02/06/20 11:14:04      Main Document
                                           Pg 4 of 4


 Dated: February 6, 2020               Respectfully submitted,
        New York, New York
                                       JENNER & BLOCK LLP

                                       By: /s/ Marc Hankin
                                       Marc Hankin
                                       Carl Wedoff
                                       919 Third Avenue
                                       New York, New York 10022
                                       (212) 891-1600
                                       mhankin@jenner.com
                                       cwedoff@jenner.com

                                       Angela Allen (admitted pro hac vice)
                                       William Williams (admitted pro hac vice)
                                       353 North Clark Street
                                       Chicago, Illinois 60654
                                       (312) 222-9350
                                       aallen@jenner.com
                                       wwilliams@jenner.com

                                       Counsel for the Chapter 11 Trustee




                                             4
